    Case 1:18-cr-00192-WFK Document 133 Filed 07/29/21 Page 1 of 2 PageID #: 715




                                                                     July 29, 2021

VIA ECF

The Honorable William F. Kuntz
U.S. District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                       Re:    United States v. Kassin Rivers, 18-cr-192 (WFK)

Your Honor,

        I write in advance of tomorrow’s conference regarding the continued medical neglect and
horrific conditions at the pre-trial detention facilities in New York City, the Metropolitan Detention
Center in Brooklyn (MDC) and the Metropolitan Correctional Center in Manhattan (MCC).

        As the Court is aware from my letter dated July 23, 2021, I have inquired several times with the
Legal Department at the MDC about providing Mr. Rivers with hearing aids. Despite following up as
recent as yesterday and alerting MDC Legal that I would be raising this issue again with the Court at a
hearing tomorrow, I have heard nothing.

       This is a consistent problem. I have sent at least ten e-mails in the last few months to the Legal
Departments at both the MDC and MCC regarding medical neglect of clients. Earlier this month, in one
case pending in the Southern District, I needed Court intervention for a client to obtain medically
recommended treatment at an outside facility.

       Clients continue to report unsanitary conditions, vermin infested facilities and rancid and
inedible food at both the MDC and MCC. As the Delta COVID-19 variant begins to spread, there are
numerous reports of staff and Corrections Officer not wearing masks.

      I am respectfully requesting that the Court visit both the MDC and MCC with the Federal
Defenders to follow-up on prison conditions.

       I have put in an emergency request to speak with Mr. Rivers in advance of tomorrow’s hearing
and have been told it will take place tomorrow morning. If the call comes through, I will ask Mr. Rivers
about waiving his appearance and allowing Deirdre D. von Dornum of the Federal Defenders stand in
for me as I will be out of state at a funeral.
Case 1:18-cr-00192-WFK Document 133 Filed 07/29/21 Page 2 of 2 PageID #: 716




  I am available at the Court’s convenience should the Court require any additional information.

  Thank you.


                                                             Respectfully submitted,

                                                                     /s/

                                                             Dawn Cardi
